Citation Nr: 0606032	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-07 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire




THE ISSUE

Entitlement to an effective date earlier than July 8, 2004 
for the grant of a 60 percent evaluation for the service-
connected status post left knee replacement.  




REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to September 
1977.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 RO decision.  

The veteran was afforded a videoconference hearing before the 
undersigned Veterans Law Judge in July 2004.  

In December 2004, the Board remanded the veteran's increased 
rating claim for additional development of the record.  



FINDING OF FACT

Beginning on January 1, 2003, it is first factually 
ascertainable that an increase in the severity of the 
service-connected left knee disability had occurred.  



CONCLUSION OF LAW

An earlier effective date of January 1, 2003 for the 
assignment of a 60 percent rating for the service-connected 
left knee disability is for application. 38 U.S.C.A. §§ 5107, 
5110, 7104 (West 2002); 38 C.F.R. §§ 3.157, 3.400, 4.130 
including Diagnostic Code 5055 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

The Veterans Claims Assistance Act of 2000 (VCAA), as 
amended, redefined VA's duty to assist a veteran in the 
development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5106, 5103A, 5107, 5126 (West 2002).  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  The veteran's service 
medical records are associated with the claims folder.  The 
veteran has submitted treatment records, and there are no 
outstanding records that could be relevant to appeal for an 
earlier effective date.  

VCAA requires VA to notify claimants of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain. 38 U.S.C.A. § 5103(a); See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a letter dated in December 2004, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
an increased rating for left knee replacement, and offered to 
assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what the VA would try to obtain.  

The letter did not notify the veteran of the evidence needed 
to substantiate entitlement to an earlier effective date for 
an increased rating.  However, the effective date issue is a 
"down stream" issue from that of service connection.  
Grantham v. Brown, 114 F .3d 1156 (1997).  

VA's General Counsel has held that VA is not required to 
provide § 5103(a) notice with regard to "down stream issues."  
VAOPGCPREC 8-2003 (Dec. 22, 2003); 69 Fed. Reg. 25,179 
(2004); cf. Huston v. Principi, 17 Vet. App. 195, 202 (2003).  
The Board is bound by the General Counsel's holding. 38 
U.S.C.A. § 7104(c) (West 2002).  

Given the favorable action taken hereinbelow, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  


Analysis

The veteran is seeking an effective date earlier than July 8, 
2004, for the assignment of a 60 percent rating for his 
service-connected left knee disability.  He essentially 
contends that the medical evidence of record prior to that 
date supports the assignment of a 60 percent rating under the 
criteria of 38 C.F.R. §4.130, Diagnostic Code (DC) 5055 
(2005).  

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a); see also 38 
C.F.R. § 3.400(o)(1).  

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one- 
year period preceding the date of receipt of a claim for 
increased compensation.  

In such an instance, the law provides that the effective date 
of the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 1991); see also 38 C.F.R. § 
3.400(o)(2) (2002); Harper v. Brown, 10 Vet. App. 125 (1997).  

The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to the next disability 
level.  Hazan v. Gober, 10 Vet. App. 511 (1997).  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  

In this case, the RO has assigned a 60 percent evaluation 
beginning on July 8, 2004, which corresponds to the date of a 
the veteran's personal hearing.  During the hearing, the 
veteran argued that his left knee residual symptomatology had 
worsened.  The Board remanded the veteran's case for 
additional development that included a VA examination 
conducted in December 2004.  

The Board notes that the veteran's claim for increase was 
received by the RO in February 2003.  However, an earlier 
effective date could be awarded would be if it were factually 
ascertainable that an increased rating was for application 
based on VA treatment reports.  

Having reviewed the complete record, and for the reasons and 
bases set forth hereinbelow, the Board concludes that the 
evidence supports the assignment of an earlier effective date 
of January 1, 2003 for the grant of a 60 percent rating for 
the service-connected left knee disability, because this is 
the first date that it is factually ascertainable that the 
increase in the veteran's disability level had occurred.  

In this regard, the veteran's left knee disability has been 
evaluated using the criteria of 38 C.F.R. Section 4.71a, 
Diagnostic Code 5055.  Specifically, when there is evidence 
of a prosthetic replacement of the knee joint, a 100 percent 
evaluation is assigned for the one year following 
implantation of the prosthesis; a 60 percent evaluation is 
assigned thereafter when there is evidence of chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.

The veteran was assigned a 100 percent rating from November 
1, 2001 due to total left knee replacement.  Thereafter, a 30 
percent rating was assigned beginning on January 1, 2003.  

On VA joints examination in January 2003, the veteran was 
unable to work any job that required ambulation because it 
caused him to have additional left knee instability.  His 
complaints included that of instability with the left knee 
becoming loose at the end of the day.  The veteran reported 
an inability to kneel due to instability.  

The findings included that of definite weakness and 
instability in the left knee with obvious fatigability and 
lack of endurance.  Flare-ups of instability were reported to 
occur four times per week with episodes lasting a few hours.  

The examiner opined that the veteran "could lose 
approximately 5 to 10 degrees of flexion" during a flare-up 
of instability.  The examiner's diagnosis was that of status 
post total knee replacement on the left with instability, 
slight limitation of flexion, and fatigability.  

The Board notes that the findings contained in the January 
2003 VA examination report showed that the veteran's left 
knee disability was manifested by chronic residuals 
consisting of painful motion and weakness in the affected 
extremity.  

For this reason, the Board finds that an effective date of 
January 1, 2003, is warranted for the grant of a 60 percent 
rating because this is the earliest date it became factually 
ascertainable that the increase in left knee disability had 
occurred.  

In summary, for the reasons and bases set forth hereinabove, 
the Board concludes that the evidence supports the assignment 
of an effective date of January 1, 2003, but no earlier, for 
the grant of a 60 percent rating for the service- connected 
left knee disability.  



ORDER

An earlier effective date of January 1, 2003 for the award of 
a 60 percent evaluation for the service-connected left knee 
disability is granted, subject to the regulations applicable 
to the payment of monetary awards.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


